PER CURIAM HEADING








                NO.
12-06-00366-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§                      APPEAL
FROM THE 87TH
IN THE INTEREST OF
J.T., 
§                      JUDICIAL
DISTRICT COURT OF
A CHILD
§                      ANDERSON
COUNTY, TEXAS
 
 

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed because Appellant has failed, after notice, to pay this
court’s filing fee and file a docketing statement.  
            The judgment
was signed on October 20, 2006. 
Appellant filed a notice of appeal on October 24, 2006.  Appellant’s filing fee and docketing
statement were due to have been filed at the time the appeal was perfected,
i.e., October 24, 2006.  See Tex. R. App. P. 5, 32.1.  On October 26, 2006, this court extended
Appellant’s deadline for payment of the filing fee to November 6, 2006 and
requested that Appellant immediately file the docketing statement.
            When
Appellant again failed to pay the filing fee and file the docketing statement,
on November 7, 2006, this court issued a second notice advising him that the
fee and docketing statement were past due and giving him until November 17,
2006 to comply with Rules 5 and 32.1. 
The notice further provided that failure to comply with this second
notice would result in the appeal being presented for dismissal in accordance
with Rule 42.3.  The deadline established
by this second notice has expired, and Appellant has not responded.  Accordingly, this appeal is dismissed.  See Tex.
R. App. P. 37.3(b), 42.3(c).
Opinion delivered December 1,
2006. 
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
(PUBLISH)